Citation Nr: 9929455	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  95-32 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for foot and ankle 
disorders (other than pes planus) on a direct basis.

2.  Entitlement to service connection for pain in the feet, 
ankles and knees, as due to undiagnosed illness.

3.  Entitlement to service connection for bilateral pes 
planus.

4.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


REMAND

The veteran served on active duty from December 1970 to 
December 1972, August 1976 to August 1987, August 1991 to 
September 1992, and December 1995 to August 1996.  He served 
in the Southwest Asian theater of operations during the 
Persian Gulf War from August 26, 1991, to August 7, 1992.

This case arises on appeal from an April 1994 rating decision 
issued by the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO), that denied the above-
noted claims.

In August 1997, the Board remanded this case to the RO.  
Unfortunately, it is again necessary to remand this claim.  
Since the previous Board decision, a DD Form 214 was 
associated with the claims folder verifying that the veteran 
had an additional period of active duty from December 1995 to 
August 1996.  On remand, the RO should obtain the veteran's 
service medical records from this period of service from the 
National Personnel Records Center (NPRC), as well as any Army 
Reserve medical records.  If, on remand, it becomes apparent 
that there are any other potential sources of medical 
treatment records for the veteran, they should be developed 
accordingly.

While the Board regrets the delay, this claim is REMANDED to 
the RO for the following:

1.  Contact the NPRC or any other 
indicated agency and request the veteran's 
complete service medical records from all 
periods of service, including those from 
his period of service from December 1995 
to August 1996 and any Army Reserve 
medical records.  Ask NPRC again to 
respond to the request for service medical 
records for the veteran's first period of 
active service.  Request the service 
medical records from any indicated source.  
If it appears on remand that any other 
potential source of pertinent medical 
evidence exists, either obtain those 
records (if VA records), request them (if 
service department records), or notify the 
veteran of his ultimate responsibility to 
present them (if private records).  See 38 
C.F.R. § 3.159(c).

2.  Readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be given a reasonable period 
of time within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 

